Title: To Thomas Jefferson from Henry Dearborn, 17 June 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                     Sir.
                            
                            War DepartmentJune 17. 1806
                        
                        I have the honor of proposing for your approbation Daniel A. A. Buck of Vermont as Cadet in the Regiment of Artillerists.
                  With sentiments of respect & esteem I am, Sir Your most Obt. Sert.
                        
                            
                        
                    